Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 7 and 10, the present invention from the present application discloses a terminal device and method for “acquiring respective pieces of distance information indicating distances to the one or more search terminal devices; and when the respective pieces of acquired identification information of the one or more search terminal devices include target identification information that is identification information identical to the acquired identification information of the target terminal device, providing a notification of the distance information indicating a distance to the search terminal device identified by the target identification information among the respective pieces of acquired distance information” which is allowable in combination with the other claimed limitations. 
As to claim 6, the present invention from the present application discloses a terminal device in which “acquire respective pieces of location information indicating locations of the one or more search terminal devices; a notifier configured to notify a user of information; and a notification controller configured to, when the respective pieces of identification information of the one or more search terminal devices acquired by the second acquisition unit include target identification information that is identification information identical to the identification information of the target terminal device acquired by the first acquisition unit, cause the notifier to provide a notification of the location information indicating a location of the search terminal device identified by the target identification information among the respective pieces of location information acquired by the fourth acquisition unit” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Morishita (US P. No. 10,537,793) and Yanagi et al. (US P. No. 2007/0229891), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Hamasako et al. (US P. No. 2021/0110383) discloses when obtaining the information on the first location, the terminal skips the display relating to the execution of the authentication, but when obtaining the information on the second location different from the first location, executes the display relating to the authentication until the set time elapses after the payment by electronic money is made at the second location.
Yanagi et al. (US P. No. 2007/0229891) discloses in the communication terminal device, first, the terminal device location information obtaining unit obtains the terminal device location information, and the terminal device information transmission unit transmits the terminal device location information obtained by the terminal device location information obtaining unit and the terminal device identification information of the communication terminal device to the location information management device.
Morishita (US P. No. 10,537,793) discloses the processor is configured to receive first and second initial location information from the first and second terminal devices in the real world, respectively, so as to obtain an initial distance between the first and second terminal devices, and wherein when the initial distance is within a predetermined range, the processor is configured to assign the first item to the second user identification information of the second user. 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 09, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672